                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                SOUTHERN DIVISION
                                  No. 7:06-cr-9-BO-1
                                  No . 7 :19-cv-159-BO

CORY A. GARRIES ,                              )
           Petitioner,                         )
                                               )                      ORDER
        V.                                     )
                                               )
UNITED STATES OF AMERICA,                      )
          Respondent.                          )


        This cause comes before the Court on petitioner' s motion to vacate, set aside, or correct

his sentence under 28 U.S.C. § 2255 [DE 93] . The government has moved to dismiss the petition

[DE 100]. For the reasons discussed below, petitioner' s motion [DE 93] is DENIED. The

government ' s motion [DE 100] is GRANTED.

                                         BACKGROUND

        The Court briefly recounts the underlying facts of this case as they are necessary context

for the instant motion .

        Petitioner befriended victim, a military dependent living at Marine Corps Base, Camp

Lejeune. They began a sexual relationship and petitioner moved in with victim. Victim ' s

husband was deployed abroad at the time . During the holiday season of 2005, the two took a trip

to New York to visit petitioner's famil y. During this trip, petitioner became physically and

sexually abusive towards victim . He took victim ' s purse, keys , and cell phone during the trip as a

means to exercise control over her. Upon returning to Camp Lejeune in January 2006, victim

told petitioner that he needed to vacate her residence. In response, petitioner physically beat and

sexually assaulted her.

        On January 17, 2006 , a criminal complaint was fi led against petitioner alleging
aggravated sexual abuse, in violation of 18 U.S.C. § 224 1. On February 9, 2006 , a grand jury

returned a six-count indictment against petitioner, which included three counts of aggravated

sexual abuse, one count of kidnapping, and two counts of assault within the special maritime and

territorial jurisdiction of the Uni ted States. On September 18, 2006, petitioner waived an

indictment and pleaded gui lty to one count of sexual abuse, in violatio n of 18 U.S.C. § 2242.

Petitioner was sentenced to 240 months' imprisonment.

        On May 20, 201 9, petitioner filed a motion with the Fourth Circuit, seeking authorization

to file a second or success ive§ 2255 motion, pursuant to 28 U .S.C . § 2244. On June 5, 20 19, the

Fourth Circuit issued an order denying petitioner' s motion on the grounds that he had not yet

filed an initi al § 2255 motion and was able to raise hi s claim in a§ 2255 motion without

permission from the court.

        On August 2 1, 2019, petitioner filed the instant § 2255 motion challenging his conviction

on the grounds that he is actually innocent. Petitioner raises an ineffective assistance of counsel

claim , arguing that he pleaded gu ilty onl y because he was repeatedly advised by his attorneys

that he stood no chance of being fo und innocent at trial because of his race, and that, he would

almost certai nly receive a life sentence if convicted at trial. Moreover, petitioner claims hi s

attorneys failed to fo llow- up with potential witnesses, interviewed by hi s case investigators,

whose testimony wo uld have supported his defense. Petitioner includes with his § 2255 the

investigators' interview memoranda as well as a recent notarized statement from the victim's ex-

husband in which the ex-husband states that he believes petitioner is innocent.

                                            DISCUSSIO

        A motion under 28 U.S.C. § 2255 wi ll be granted where the petiti oner has shown that his

sentence was imposed in viol atio n of the Constituti on or laws of the United States, that the court



                                                   2
was without jurisdiction to impose the sentence, that the sentence was in excess of the maximum

sentence authorized by law, or that it is otherwise subject to collateral attack. 28 U.S.C. §

2255(a).

        The government moves to dismiss petitioner's § 2255 motion under Federal Rule of Civil

Procedure 12(b)(6). A Rule 12(b)(6) motion to dismiss must be granted if the pleading fails to

state a claim for relief. Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007); see also Rule

12, Rules Governing Section 2255 Proceedings (applying the Federal Rules of Civil Procedure to

§ 2255 proceedings). Additionally, "vague and conclusory allegations contained in a§ 2255

petition may be disposed of without further investigation by the District Court." United States v.

Dyess, 730 F.3d 354,359 (4th Cir. 2013).

        The government raises timeliness as grounds for dismissal. A motion under§ 2255 must

be filed within one year of the latest of four triggering events: (1) the date the judgment of

conviction becomes final , (2) the date on which an impediment to making a motion that is

created by the government is removed, (3) the date the Supreme Court initially recognizes a right

that is made retroactively applicable to cases on collateral review, or (4) the date on which the

facts supporting the claim or claims presented could have been discovered through the exercise

of due diligence. § 2255(f)(l )- (4).

        Petitioner ' s conviction became final in 2008 and , consequently, his § 2255 motion is

procedurally barred as untimely. His investigators ' interview memoranda of potential witnesses,

which were written in 2006, are not new facts that restart the one-year clock under§ 2255(£)(4).

In addition, the ex-husband's notarized statement, written in 2018, is nothing more than an

expression of his belief, after reflecting on the case over the past decade, that petitioner is

innocent. It is his opinion, but it is does not represent new facts or evidence under § 2255(£)(4).



                                                   3
        Nevertheless, "a credible showing of actual innocence may allow a prisoner to pursue his

constitutional claims (here, ineffective assistance of counsel) on the merits notwithstanding the

existence of a procedural bar to re li ef. " McQuiggin v. Perkins, 569 U.S . 383 , 392 (20 13). To be

credible, petitioner must support his claims with new reliable evidence (e.g. , exculpatory

scientific evidence, trustworthy eyewitness accounts, or critical physical evidence) that was not

previously presented. Schlup v. Delo , 513 U.S. 298 , 324 (1995). Petitioner must show that " it is

more likely than not that no reasonable juror would have convicted him in the li ght of the new

evidence ." United States v. Jon es, 758 F.3d 579, 583 (4th Cir. 2014) .

        Here, petitioner is not able to meet the high bar for an actual innocence showing even

assuming the interview memoranda constituted new evidence. The memoranda record

conversations with some potential witnesses whose testimony could bear favorably on

petitioner' s case if those witnesses gave the same account at trial. For example, the memoranda

record interviews with petitioner' s family members and friends in New York in which those

individuals state that while in   ew York, victim seemed relaxed around petitioner and that the

interviewees never personall y witnessed petitioner confiscate victim ' s personal effects . There are

also interviews, including one from victim ' s mother, that would tend to call into question

victim ' s general propensity for truthfulness. The notarized statement from victim ' s ex-husband

offers his opinion that he thought it was odd that victim seemed especially concerned with not

having to testify, and that, after the case was over, victim seemed to put the incident behind her

relati vely quickly.

        But none of this rises to the level of making it more li kely than not that no reasonable

juror would have convicted petitioner. Ultimately, nothing in the exhibits submitted with

petitioner' s § 2255 contradict the facts , as outlined in the presentence report, that resu lted from



                                                   4
the government's investigation. The exhibits amount to (1) a series of non-eyewitness accounts

that victim and petitioner seemed normal and friendly around each other, (2) some statements

about victim 's general propensity for truthfulness, but nothing with respect to this case, and (3)

an opinion from victim's ex-husband that he believes petitioner is innocent. None of this makes

it more likely than not that no reasonable juror would have convicted him.

       Petitioner's § 2255 is procedurally barred as untimely and must be dismissed.

                              CERTIFICATE OF APPEALABILITY

       A certificate of appealability shall not issue absent "a substantial showing of the denial of

a constitutional right. " 28 U.S.C. § 2253(c)(2). A petitioner satisfies this standard by

demonstrating that reasonable jurists would find that an assessment of the constitutional claims is

debatab le and that any dispositive procedural ruling dismissing such claims is likewise

debatable. Miller-El v. Cockrell, 537 U.S. 322, 336- 38 (2003); Slack v. McDaniel, 529 U.S. 473,

483- 84 (2000); Rose v. Lee, 252 F.3d 676, 683 (4th Cir. 2001). As reasonable jurists would not

find this Court's dismissal of petitioner's § 225 5 motion debatable, a certificate of appealability

is DENIED.

                                          CONCLUSION

       For the above reasons, petitioner's motion [DE 93 ] is DENIED. The government's

motion to dismiss [DE 100] is GRANTED. The§ 2255 petition is DISMISSED. A certificate of

appealabi lity is DENIED.



       SO ORDERED, t h i s ~ day of March, 2020.




                                               CHIEF UNITED ST ATES DISTRICT JUDGE


                                                  5
